 

       

 

 

 

— —— — SST District of Texas
United States District Court FILED
SOUTHERN DISTRICT OF TEXAS June 24, 2021.
MCALLEN DIVISION Nathan Ochsner, Clerk of Court
UNITED STATES OF AMERICA - CRIMINAL COMPLAINT
Angel Jauregi-Gonzalez _ | Mexico Case Number:
YOB: = 1995 M-21-1386-M

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about June 23, 2021 in Hidalgo County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

- knowing or in reckless disregard of the fact that Sebastian Guzman-Mendez, citizen and national of
Mexico, along with six (6) other undocumented aliens for a total of seven (7), who had entered the
United States in violation of law, did knowingly transport, or move, or attempted to transport said
aliens in furtherance of such violation of law within the United States, that is, from a location near
Donna, Texas to the point of arrest near Donna, Texas,

in violation of Title 8 United States Code, Section(s)  1324({a)(1)(AKil) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On June 23, 2021, a Border Patrol Agent was conducting line watch operations south of Farm to Market 493 Road in Donna,
Texas. This area is notorious for alien and narcotic smuggling activities due to the proximity of the Rio Grande River. ;
The Agent observed a red Ford Mustang with a single occupant driving south passed his location. Within minutes the Agent

saw the same red Ford Mustang driving at a high rate of speed with multiple occupants inside. The Agent followed the vehicle

in an unmarked vehicle at a safe distance advising neaby agents the direction of travel. The Agent saw the vehicie make a turn
south on FM 493 and was able to see the driver wearing a red shirt. An Agent in a marked vehicle travelling north observed the
red Ford Mustang drive by him at a high rate of speed. The Agent in the marked vehicle turned his emergency equipment onto ~
attempt to stop the Mustang. ,

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [X]ves [_]No

 

 

 

 

Complaint authorized by AUSA S. Greenbaum {Sf Jose E. Diaz
Si f Comptai
Submitted by reflable efectronic means, sworn to and attested ignature of Complainant
telephonically per Fed. R. Cr.P.4.1, and probable cause found on: Jose E. Diaz Border Patrol Agent
Printed Name of Complainant
6/24/21 at 4:32 PM at McAllen, Texas . “7
Date

    

City and ee L.
J Scott Hacker _U.S. Magistrate Judge SMA
Name and Title of Judicial Officer i if

 
Case 7:21-M-OGRITED STATES DISTRIETCOURP Pave 2 012
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-21-1386-M

RE: Angel Jauregi-Gonzalez

CONTINUATION:

Moments later, the driver of the Mustang, later identified as Ange! Jauregi-Gonzalez, made a
sudden stop in an open field. The agent saw the driver of the vehicle exit the Mustang and was
apprehended. Multiple subjects exited the vehicle in all directions and were apprehended by
responding Agents. A total of eight (8) subjects including the driver of the Mustang were
apprehended and taken to the Weslaco Border Patrol Station for processing.

Angel Jauregi-Gonzalez, a citizen of Mexico, was read his Miranda rights and agreed to provide a
sworn statement.

Jauregi stated he was contacted by a male and asked to pick up illegal aliens. Jauregi agreed to pick
up illegal aliens and transport them to an unknown location. Jauregi admitted he was going to
receive $200 per illegal alien he picked up. Jauregi stated shortly after he picked up the illegal
aliens he was followed by police and arrested.

Sebastian Guzman-Mendez, a citizen of Mexico, was read his Miranda Rights and agreed to provide
a sworn statement.

Guzman stated he crossed the river on the morning of June 23, 2021. Guzman indicated after
crossing the river he was picked up by a red car. Guzman said the driver of the vehicle had a red
shirt and added the driver told him to get in the vehicle.

Guzman identified Angel Jauregi-Gonzalez, through a photo lineup, as the driver of the red car.

Page 2
